DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 2/23/2022.
Claims 1, 2, 4-8 and 10-17 are pending.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. Filing Date: January 30, 2018

REJECTIONS UNDER 35 U.S.C. SECTION 102 AND 103 - US Patent Application Publication Number 2014/0058372 (Belson), Sharma (U.S. Patent Application Publication Number: US 2010/0094373 Al, hereinafter "Sharma" - PREVIOUSLY CITED) in view of Belson (U.S. Patent Application Publication Number: US 2014/0058372 Al, hereinafter "Belson" - PREVIOUSLY CITED). 

Applicant argues that their claims are directed towards preventing blood flow through the hepatic artery when said artery is electrically stimulated by using stimulating electrodes. Applicant also claims that a pulse duration, pulse amplitude, and pulse frequency stimulation must be selected for achieving a desired constriction of the blood vessel to which the stimulation is provided. 
Applicant: Virender K. SharmaSerial No: 15/883,339Filing Date: January 30, 2018	Applicant argues that Belson discloses a method of increasing renal function in a patient by electrical stimulation of perivascular sympathetic nerves of the patient and Belson does not teach that the blood carrying vessels which are electrically stimulated become constricted such that the flow of blood through them is restricted in any way.
Applicant submits that Belson does not inherently teach the Applicant's claim limitation of selecting pulse duration, pulse amplitude, and pulse frequency of an electrical stimulus in order to constrict the hepatic artery and to alter a flow of blood because Belson's general stimulus teaching would not necessarily result in vasoconstriction. 
The examiner respectfully disagrees with the applicant’s arguments. Based on the originally filed specifications of the current application and the claims as recited, the independent claims 1, 8 and 14 require that the electrical stimulus has a pulse duration, pulse amplitude and pulse frequency that are selected such that the electrical stimulus is effective top constrict the hepatic artery. The dependent claims 15, 16 and 17 which depend on independent claims 1, 8 and 14 further recite that that the pulse duration ranges from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V, and the pulse frequency ranges from 1Hz to 100 KHz. Belson clearly states that the electrodes are placed in the hepatic artery and just states a preference of not impeding the flow of the arterial blood by the placement of electrodes. Belson also teaches providing stimulation to the hepatic artery and further teaches that the electrical stimulus has a pulse duration of 2 milliseconds, a pulse amplitude of 20V and a pulse frequency of 20Hz (e.g. [0037]).  These teachings anticipate the broad ranges of pulse duration, amplitude and frequency claimed in the dependent claims 15, 16 and 17. Applicant’s arguments regarding Brizzolara’s teachings do not provide for any additional arguments with respect to the pulse duration and amplitude. Therefore since the current claims as recited do not recite any additional steps, Belson’s teachings will necessarily results in the same results as the claims i.e. constriction of the hepatic artery and therefore alteration of the blood flow in the subject’s gastrointestinal tract. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  (Please see MPEP 2112.02, Section 1).
Therefore the rejections are maintained.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12575713 and 14728630, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application Number 61/104054 filed on 10/9/2008 and Non- provisional application Numbers 12575713 and 14728630 which are parent applications filed on 10/8/2009 and 6/2/2015 fail to provide adequate support for stimulating the hepatic artery and therefore the claims 1-14 in the current application do not get priority to 10/9/2008 and get priority the parent Application Number 15421629 filed on 6/2/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Belson (U.S. Patent Application Publication Number: US 2014/0058372 A1, hereinafter “ Belson”- PREVIOUSLY CITED).
Regarding claims 1 and 15, Belson teaches a method of treating a gastrointestinal condition (e.g. [0014], [0020]) in a subject, the method comprising:
providing an apparatus comprising at least one electrode operably connected to a stimulus generator (e.g. [0027,[0028]); 
placing the at least one electrode in direct contact with a portion of a hepatic artery (e.g. [0027],[0028]) in order to electrically stimulate the hepatic artery; and
causing the stimulus generator to generate an electrical stimulus administered to the portion of the hepatic artery through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery and alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dvslipidemia and wherein the wherein the pulse duration ranges from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V, and the pulse frequency ranges from 1 Hz to 100 kHz. (e.g. [0014], [0037], Note: Belson teaches that the electrical stimulus has a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0037]). Since Belson teaches providing stimulation to the hepatic artery using the stimulation parameters within the claimed ranges of the current application, Belson teaches that the electrical stimulus is effective to constrict the artery and to alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dyslipidemia.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. Patent Application Publication Number: US 2010/0094373 A1, hereinafter “Sharma” - PREVIOUSLY CITED) in view of Belson (U.S. Patent Application Publication Number: US 2014/0058372 A1, hereinafter “Belson” - PREVIOUSLY CITED).
Regarding claims 1 and 15, Sharma teaches a method of treating a gastrointestinal condition such as diabetes or dyslipidemia (e.g. Abstract, [0042]) in a subject, the method comprising: providing an apparatus comprising at least one electrode operably connected to a stimulus generator (e.g. Claims 1, [0047], Figs 2-5); placing the at least one electrode in direct contact with a portion of an artery (e.g. [0041],[0043],Claim1, Figs 2-5) in order to electrically stimulate the artery; and causing the stimulus generator to generate an electrical stimulus administered to the portion of the artery through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery and to change a flow of blood into the subject's gastrointestinal tract through the portion of a hepatic artery and to treat at least one of diabetes or dvslipidemia (e.g.[0042], [0052],[0055]).
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a gastrointestinal condition by placing an electrode in a hepatic artery (e.g. [0027], [0028]) and stimulating the hepatic artery using stimulation pulses which have a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0014], [0037] Note: claim 15 states that the stimulation parameters applied are 1sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the hepatic artery and alter blood flow in the gastrointestinal tract and to treat at least one of diabetes or dyslipidemia). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Sharma and place the at least one electrode in a hepatic artery of the subject as taught by Belson in order to provide the predictable results of having a more targeted approach and providing a more effective therapy.
Regarding claims 2, 4 and 5, Sharma in view of Belson teaches the method as claimed and Sharma further teaches providing a second electrode operably connected to a stimulus generator; placing the second electrode in electrical communication with a target comprising one or more of the following: an artery, other than the hepatic artery, of the gastrointestinal vasculature of the subject, a vein of the gastrointestinal vasculature of the subject, a nerve supplying an artery of the gastrointestinal vasculature of the subject, and a nerve supplying a vein of the gastrointestinal vasculature of the subject; and causing the stimulus generator to generate an electrical stimulus administered to the target through the second electrode, wherein the electrical stimulus is effective for treating the gastrointestinal condition (e.g. [0041],[0043] Claim 2, Note: Since both Sharma and Belson teach using stimulation parameters as provided in the current application, Sharma in view of Belson teaches that the stimulus is effective to treat a gastrointestinal condition).
Regarding claims 8, 10, 11 and 16, Sharma teaches a method of treating a gastrointestinal condition in a subject, wherein the gastrointestinal condition comprises one of diabetes or dyslipidemia (e.g. Abstract, [0042]), the method comprising: providing an apparatus comprising at least two electrodes operably connected to a stimulus generator (e.g. Claims 1 and 2, [0047], Figs 2-5); placing a first of the at least two electrodes in direct physical contact with a first target comprising a portion of an artery of the gastrointestinal vasculature of the subject (e.g. [0041],[0043],Claim1, Figs 2-5); placing a second of the at least two electrodes in electrical communication with a second target comprising one or more of the following: an artery of the gastrointestinal vasculature of the subject, a vein of the gastrointestinal vasculature of the subject, a nerve supplying an artery of the gastrointestinal vasculature of the subject, and a nerve supplying a vein of the gastrointestinal vasculature of the subject or a superior mesenteric artery or a branch of a superior mesenteric artery of the gastrointestinal vasculature of the subject (e.g. Figs 2-5, [0041],[0043],[0044], claim 15) and causing the stimulus generator to generate an electrical stimulus administered to the first and second target through the at least two electrodes (e.g. [0041],[0043] Claim 2), wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery amd change a flow of blood into the subject's gastrointestinal tract through the portion of a hepatic artery and to treat at least one of diabetes or dvslipidemia (e.g.[0042], [0052],[0055]).
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a gastrointestinal condition by placing an electrode in a hepatic artery (e.g. [0027], [0028]) and stimulating the hepatic artery using stimulation pulses which have a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0014], [0037] Note: claim 16 states that the stimulation parameters applied are1sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the hepatic  artery and alter blood flow in the gastrointestinal tract and to treat at least one of diabetes or dyslipidemia).Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Sharma and place the at least one electrode in a hepatic artery of the subject as taught by Belson in order to provide the predictable results of having a more targeted approach and providing a more effective therapy (Note: Since both Sharma and Belson teach using stimulation parameters as provided in the current application, Sharma in view of Belson teaches that the stimulus is effective to treat a gastrointestinal condition and constrict the artery and to alter the blood flow as claimed and treat at least one of diabetes and dyslipidemia).
Regarding claims 6 and 12, Sharma in view of Belson teaches the method as claimed and Sharma further teaches the apparatus further comprises a microprocessor (e.g. 22 Fig 2-5,[0064]) operably connected to the stimulus generator (e.g. 26 Fig 2-5,[0045), wherein at least one parameter of the stimulus is controlled by the microprocessor, wherein the parameter is selected from the group consisting of: the amplitude, frequency, pattern, period, and duration of the stimulation, and wherein causing the stimulus generator to generate an electrical stimulus administered to the target through one of the at least two electrodes comprises the microprocessor sending a signal to the stimulus generator signaling the stimulus generator to generate a stimulus (e.g. claim 8).
Regarding claims 7 and 13, Sharma in view of Belson teaches the method as claimed and Sharma further teaches the apparatus further comprises at least one sensing electrode (e.g. 24 Figs 2-5) operably connected to the signal generator (e.g. 26, Figs 2-5) and in communication with at least a portion of the subject's gastrointestinal tract, wherein the at least one sensing electrode senses at least one physiological stimulus resulting from the subject feeling hungry or ingesting food, and wherein the at least one sensing electrode transmits a signal to the signal generator to administer an electrical signal to the target after sensing the at least one physiological stimulus resulting from the subject ingesting food (e.g.[0048] claim 9).
Regarding claims 14 and 17, Sharma teaches method of treating a gastrointestinal condition (e.g. Abstract, [0042]) in a subject, the method comprising: providing a stimulus generator (e.g. 26, Figs 2-5); providing at least two electrodes which are configured to operably connect to said stimulus generator (e.g. Claims 1 and 2, [0047], Figs 2-5); instructing a person to place a first of the at least two electrodes in direct physical contact with a first target in the subject (e.g. [0041],[0043],[0045,[0047]), instructing a person to place a second of the at least two electrodes in electrical communication with a second target in the subject, said second target comprising one or more of the following: an artery of the gastrointestinal vasculature of the subject, a vein of the gastrointestinal vasculature of the subject, a nerve supplying an artery of the gastrointestinal vasculature of the subject, and a nerve supplying a vein of the gastrointestinal vasculature of the subject (e.g. Figs 2-5, [0041],[0043],[0044], claim 15); and instructing a person to cause the stimulus generator to generate an electrical stimulus administered to the first and second target through the at least two electrodes, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery and change a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dvslipidemia (e.g.[0042], [0052],[0055]).
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a gastrointestinal condition by placing an electrode in a hepatic artery (e.g. [0027], [0028]) and stimulating the hepatic artery using stimulation pulses which have a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0014], [0037] Note: claim 16 states that the stimulation parameters applied are1sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the artery and alter blood flow in the gastrointestinal tract and to treat at least one of diabetes or dyslipidemia). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Sharma and place the at least one electrode in a hepatic artery of the subject as taught by Belson in order to provide the predictable results of having a more targeted approach and providing a more effective therapy. (Note: Since both Sharma and Belson teach using stimulation parameters as provided in the current application, Sharma in view of Belson teaches that the stimulus is effective to treat a gastrointestinal condition and at least one of diabetes or dyslipidemia and to induce a contraction in the hepatic artery).Page 10 of 11
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Filing Date: January 30, 2018